Plaintiff filed a bill to foreclose a mortgage in the sum of $7,300, dated September 15, 1930, executed by William T. Williams, a single man, *Page 68 
to secure the payment of his promissory note to plaintiff in like amount. By consent of the mortgagee, the principal of this mortgage was fixed at $7,075.
After the execution of the mortgage, Williams sold the premises on land contract, dated November 3, 1930, to Henry H. Roberts and Louise P. Roberts, his wife. This contract provided in effect that when the sum owing upon the contract was reduced to the amount owing on the mortgage, a conveyance should be made of the premises to Roberts and wife by deed which contained a covenant by the grantees to assume and agree to pay the same. March 3, 1931, Williams conveyed the property to one Dooley who assumed and agreed to pay the mortgage, and he also assigned to Dooley his vendor's interest in the land contract. October 25, 1933, Roberts and wife settled with Dooley, obtained a reduction in the contract price, took an assignment of the contract to themselves and a quitclaim deed from Dooley without a covenant to assume and agree to pay the mortgage. The mortgagee was not a party to the contract.
The question is whether, when defendants obtained title by quitclaim deed and an assignment of the vendor's interest in the contract, they are bound by the agreement in the land contract to assume and agree to pay the mortgage. We are constrained to hold they are not so bound. The decree of the trial court is approved in all other particulars.
The decree will be modified so as to deny plaintiff a deficiency decree against defendants Roberts and wife, with costs, and, as so modified, affirmed.
FEAD, C.J., and NORTH, WIEST, BUTZEL, BUSHNELL, SHARPE, and CHANDLER, JJ., concurred. *Page 69